Citation Nr: 0617947	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-27 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased initial rating for diabetes 
mellitus, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that granted service connection for diabetes mellitus 
with a 20 percent evaluation, effective November 20, 2001.  
The veteran seeks a higher initial rating.


FINDING OF FACT

The veteran's service connected diabetes mellitus requires 
the use of an oral hypoglycemic agent and restricted diet, 
but does not require the use of insulin or regulation of 
activities.


CONCLUSION OF LAW

The criteria for an increased initial rating for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.2, 4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2004; a rating 
decision in January 2003; and a statement of the case in 
April 2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the 
April 2004 supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the veteran appealed the original 
assignment of a disability evaluation following an award of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Since the veteran timely 
appealed the rating initially assigned for the disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the 
disability may have been more severe that at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

A disability rating of 20 percent is warranted when treatment 
for diabetes mellitus requires insulin and restricted diet, 
or oral hypoglycemic agent and restricted diet.  A disability 
rating of 40 percent is warranted when treatment for the 
disease requires insulin, restricted diet, and regulation of 
activities.  A disability rating of 60 percent is warranted 
when treatment for the disease requires insulin, restricted 
diet, regulation of activities and the patient experiences 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year, or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  38 C.F.R. 
§ 4.119 Diagnostic Code 7913 (2005).

VA medical records provide that the veteran's condition was 
diagnosed as diabetes mellitus type II in August 2002, for 
which the veteran was prescribed an oral hypoglycemic agent.  
The veteran was advised to lose weight and counseled about 
the importance of exercise for a minimum of 20 minute 
sessions three times per week.  The VA medical records do not 
show that the veteran was prescribed insulin.

A VA examination was performed in December 2002, at which 
time the examiner confirmed a diagnosis of diabetes mellitus 
Type II that was well controlled.  The veteran was on a 
diabetic diet and glyburide and Glucophage once per day.  The 
VA examiner noted that the veteran tolerated "usual 
activities well."

Under Diagnostic Code 7913, "regulation of activities" is 
described as "avoidance of strenuous occupational and 
recreational activities."  The competent medical evidence 
shows that the veteran was advised to exercise as part of the 
regimen to control the disease.  However, exercise is not 
within the meaning of regulated activities.  There is no 
evidence otherwise of any mandatory avoidance of strenuous 
occupational and recreational activities as required under 
Diagnostic Code 7913.  38 C.F.R. § 4.119.  In addition, the 
competent medical evidence does not show that the veteran's 
condition has progressed to require insulin.

The Board finds that the competent medical evidence does not 
demonstrate that the veteran's diabetes mellitus meets the 
criteria for a rating greater than 20 percent.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and increased initial 
evaluation for diabetes mellitus is denied.


ORDER

An increased initial evaluation for diabetes mellitus, 
evaluated as 20 percent disabling, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


